Citation Nr: 9909822	
Decision Date: 04/08/99    Archive Date: 04/22/99

DOCKET NO.  97-18 252	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an increased disability rating for depressive 
disorder due to general medical condition (formerly 
psychophysiological musculoskeletal reaction manifested by 
low back pain), currently evaluated as 30 percent disabling, 
to include the issue of entitlement to an extraschedular 
evaluation.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. L. Kane, Associate Counsel


INTRODUCTION

The veteran had active military service from July 1962 to 
July 1966 and from November 1972 to February 1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama, which denied a disability rating in 
excess of 10 percent for the veteran's service-connected 
psychophysiological musculoskeletal reaction manifested by 
low back pain.  A February 1997 rating decision then assigned 
a 30 percent disability rating for the veteran's service-
connected condition as a depressive disorder due to general 
medical condition.

The veteran has submitted several statements wherein he 
maintains that he is unable to work due to his service-
connected psychiatric condition.  He has, therefore, raised a 
claim of entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disability (TDIU).  This issue has not been adjudicated by 
the RO, nor is it in appellate status, as no notice of 
disagreement has been filed.  It is therefore appropriate to 
refer this claim to the RO.  See Godfrey v. Brown, 7 Vet. 
App. 398, 408-410 (1995).  Accordingly, this claim is 
referred to the RO for appropriate action.


REMAND

Additional evidentiary development and due process are needed 
prior to further disposition of the veteran's claim. 

In the written brief presentation to the Board, the veteran's 
representative raised the issue of entitlement to an 
extraschedular disability rating pursuant to 38 C.F.R. 
§ 3.321(b) for the veteran's psychiatric condition.  The 
United States Court of Appeals for Veterans Claims (formerly 
known as the United States Court of Veterans Appeals) has 
held that the question of an extraschedular rating is a 
component of the veteran's claim for an increased rating.  
See Bagwell v. Brown, 9 Vet. App. 157 (1996).  However, the 
Board may not assign an extraschedular disability rating in 
the first instance, but should remand the issue to the RO in 
order to follow the proper procedure.  See Floyd v. Brown, 9 
Vet. App. 88 (1996).  Therefore, after completion of the 
following, the RO should readjudicate the veteran's claim, 
including consideration of whether he is entitled to an 
extraschedular rating.

Due process

During the pendency of this appeal, the criteria for 
evaluating psychiatric disorders in the VA Schedule for 
Rating Disabilities, 38 C.F.R. § Part 4 (1996), was amended 
effective November 7, 1996.  See 61 Fed. Reg. 52695 (October 
8, 1996).  When a law or regulation changes after a claim has 
been filed but before the administrative appeal process has 
been concluded, VA must apply the regulatory version that is 
more favorable to the veteran.  Karnas v. Derwinski, 1 Vet. 
App. 308, 312-13 (1991).  However, where the amended 
regulations expressly provide an effective date and do not 
allow for retroactive application, the veteran is not 
entitled to consideration of the amended regulations prior to 
the established effective date.  Rhodan v. West, 12 Vet. App. 
55 (1998); see also 38 U.S.C.A. § 5110(g) (West 1991) (where 
compensation is awarded pursuant to any Act or administrative 
issue, the effective date of such award or increase shall be 
fixed in accordance with the facts found, but shall not be 
earlier than the effective date of the Act or administrative 
issue).  

The RO received the veteran's claim in February 1996, and the 
May 1996 rating decision adjudicated the appropriate 
disability rating for his service-connected disorder under 
the old rating criteria.  He was then informed of the old 
rating criteria in the Statement of the Case (SOC) in June 
1996.  The Supplemental Statement of the Case (SSOC) in March 
1997 then adjudicated the appropriate disability rating for 
the veteran's service-connected condition under the new 
criteria, and he was then informed of the new rating 
criteria.  However, the veteran is entitled to application of 
the old rating criteria for psychiatric disorders since he 
filed his claim prior to the date as of which the regulations 
were amended.  See Karnas.  The RO has not determined which 
version of the rating criteria, if either, is more favorable 
to the veteran's claim.  Accordingly, after completion of the 
requested evidentiary development, the RO should determine 
which version of the rating criteria, if either, is more 
favorable to this claim from November 1996 and rate the 
veteran's service-connected disorder under the more favorable 
version.  If neither is more favorable, use the new criteria.  

Evidentiary development

First, it appears from the claims file that not all of the 
veteran's VA treatment records have been obtained.  In a 
February 1998 statement, he indicated that he had been 
treated for his service-connected disorder that month at the 
VA Medical Center (VAMC) in Montgomery by Dr. Ward.  The RO 
obtained his VA medical records covering the period April 
1996 to March 1998, but there was no record of treatment in 
February 1998 by Dr. Ward.  VA records are considered part of 
the record on appeal since they are within VA's constructive 
possession, and these records must be considered in deciding 
the veteran's claims.  See Bell v. Derwinski, 2 Vet. App. 
611, 613 (1992).  The RO must obtain all of the veteran's 
treatment records from 1996 to the present from the VAMC in 
Montgomery.

Second, in support of his claim, the veteran has submitted 
letters from O.D. Mitchum, M.D., and Sam Banner, M.D.  He 
testified that these doctors have treated him for his nervous 
condition, as well as his back condition.  He also testified 
that he had received psychiatric treatment from Dr. Wildrick.  
The medical records received from the Social Security 
Administration include some records from Laurence Wildrick, 
M.D., as well as some records from Dr. Mitchum.  The RO has 
not requested the veteran's treatment records from any of 
these physicians, and it is possible that there are 
additional records from Drs. Wildrick and Mitchum other than 
those received from the Social Security Administration.  
These treatment records may be relevant to the veteran's 
claim, and an effort to obtain them is therefore warranted.  
See Robinette v. Brown, 8 Vet. App. 69 (1995). 

Third, an additional psychiatric examination is necessary for 
the following reasons.  First, it is unclear whether any of 
the veteran's social and occupational impairment is 
attributable to nonservice-connected disorders.  In addition 
to his service-connected depressive disorder due to a general 
medical condition, medical records from Dr. Wildrick showed 
that a diagnosis of post-traumatic stress disorder (PTSD) was 
rendered after the veteran complained of psychiatric symptoms 
related to a work injury that occurred in 1994.  This 
nonservice-connected condition may be contributing to the 
social and industrial impairment that the veteran is 
experiencing.  It is essential that an attempt be made to 
separate the effects of the veteran's service-connected 
depressive disorder from any nonservice-connected psychiatric 
disorders so that the appropriate disability rating may be 
assigned.  

Furthermore, the VA examiner in April 1996 recommended that 
neuropsychological testing be conducted in order to assess 
the veteran's memory deficits, mood disorder, and 
personality.  There is no indication that this was done.  
Therefore, in order to assure that VA's statutory obligation 
to assist the veteran is fulfilled, another examination is 
required.  See Waddell v. Brown, 5 Vet. App. 454, 456-57 
(1993) (the Board's evaluation cannot be fully informed 
without an examination thoroughly describing the degree of 
disability attributable to the veteran's service-connected 
psychiatric disorder as opposed to diagnosed, nonservice-
connected psychiatric disorder(s)); see also Shoemaker v. 
Derwinski, 3 Vet. App. 248, 254-55 (1992).

Accordingly, while the Board regrets the delay, the case is 
REMANDED for the following:

1.  Obtain and associate with the claims 
file the veteran's complete treatment 
records, to include all mental health 
clinic notes and progress notes, intake 
assessments, psychological tests, and 
discharge summaries, from the VA Medical 
Center in Montgomery from 1996 to the 
present.  The RO should ensure that the 
records received include treatment in 
February 1998 by Dr. Ward that was 
referenced by the veteran.

2.  Request that the veteran complete the 
necessary releases for Doctors O.D. 
Mitchum, Sam Banner, and Laurence 
Wildrick, so that the RO may request 
records for the veteran's treatment since 
1995.  If the RO is unable to obtain 
these records, tell the veteran and his 
representative of the negative results, 
so that he will have an opportunity to 
obtain and submit the records himself, in 
keeping with his responsibility to submit 
evidence in support of his claim.  
38 C.F.R. § 3.159(c) (1998).

3.  After obtaining as many of the above 
treatment records as possible, schedule 
the veteran for a comprehensive VA 
psychiatric examination.  The claims 
folder and a copy of this remand must be 
made available to and be thoroughly 
reviewed by the examiner in connection 
with the examination.  

First, all necessary tests and studies 
should be conducted in order to ascertain 
the severity of the veteran's service-
connected depressive disorder, to include 
neuropsychological testing as recommended 
by the VA examiner in April 1996.  It is 
requested that a Global Assessment of 
Functioning (GAF) score be assigned 
consistent with the American Psychiatric 
Association:  Diagnostic and Statistical 
Manual of Mental Disorders, Fourth 
Edition (DSM-IV), including an 
explanation of what the assigned code 
means.

Second, it is requested that the VA 
examiner discuss the prior medical 
evidence regarding the veteran's service-
connected depressive disorder and 
reconcile any contradictory evidence 
regarding the level of the veteran's 
occupational impairment and any prior 
medical findings such as GAF scores. 

After review of the claims file, 
including the VA examination reports from 
1996, the examiner should render a 
medical opinion as to which of the 
veteran's symptomatology and/or social 
and occupational impairment is 
attributable to the service-connected 
depressive disorder due to general 
medical condition as opposed to any 
nonservice-connected conditions (i.e., 
PTSD, personality disorder).  If it is 
impossible to distinguish the 
symptomatology and/or social and 
occupational impairment due to the 
nonservice-connected condition(s), the 
examiner should so indicate.  The 
examination report must include the 
medical rationale for all opinions 
expressed.

4.  Following completion of the above, 
review the claims folder and ensure that 
the examination report includes fully 
detailed descriptions of all opinions 
requested.  If it does not, it must be 
returned to the examiner for corrective 
action.  38 C.F.R. § 4.2 (1998).

5.  Thereafter, readjudicate the 
veteran's claim for a disability rating 
in excess of 30 percent for depressive 
disorder due to general medical 
condition, with consideration of any 
additional evidence developed upon 
remand.  In readjudicating this claim, 
the RO should (1) consider whether the 
veteran was entitled to a disability 
rating in excess of 30 percent prior to 
November 7, 1996, according to the rating 
criteria in effect prior to November 
1996; and (2) consider whether either the 
new or the old version of the rating 
criteria for psychiatric disorders is 
more favorable to the veteran's claim for 
a disability rating in excess of 30 
percent from November 7, 1996.  See 
VAOPGCPREC 11-97; Rhodan v. West, 12 Vet. 
App. 55 (1998).  If the result is the 
same under either criteria, the RO should 
apply the revised criteria from November 
7, 1996.  

The RO should also consider whether 
referral to the appropriate authority 
pursuant to 38 C.F.R. § 3.321 for 
consideration of an extraschedular 
evaluation is warranted.  If the benefit 
sought on appeal remains denied, provide 
the veteran and his representative a 
supplemental statement of the case, and 
allow an appropriate period of time for 
response.

Thereafter, the case should be returned to the Board for 
further appellate review, if appropriate.  The veteran need 
take no further action until he is further informed; however, 
he is free to furnish additional evidence and argument to the 
RO while the case is in remand status.  Booth v. Brown, 8 
Vet. App. 109, 112 (1995).

The purpose of this REMAND is to obtain additional evidence 
and fulfill due process considerations.  No inference should 
be drawn regarding the final disposition of this claim as a 
result of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (Historical and Statutory Notes) (West Supp. 1998).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).



